Coffin, S.
The question to be determined is whether the *446one-fourteenth part of the estate' of which William P. Slater had the use for life now belongs to his daughter, Ella, sometimes, called Hi ary Ella, absolutely, or to the executors to hold until it shall be determined whether she shall die without issue; in other words, whether it shall be decreed to be paid to her general guardian or to be retained by the executors. Counsel have, in their briefs submitted, discussed the question, among other things, as to whether the time of the death of Ella Slater referred to her death without issue during the lifetime of the testatrix or subsequent thereto. The learned counsel for the general guardian has cited many authorities to sustain the affirmative of the proposition, and, among others, the cases of Livingston v. Greene, 52 N. Y. 118, and Quackenboss v. Kingsland, 102 N. Y. 128, 6 N. E. Rep. 121, which appear to sustain that view. In behalf of the claim of Caroline Smith and others, their counsel has cited some decisions of courts of other States,, to which access has not been had, as supporting that claim. Hot much consideration has been given to this question, for the reason that the matter is determinable upon another ground, taken on behalf of the general guardian, which seems quite unanswerable. In construing wills it is well stated that the intention of the testator, when discoverable, must control. Here that intention, gathered from the will itself, appears to be perfectly plain. The use of the share is given to Ella’s father for life, with remainder to her absolutely; but, should she die without issue pending the trust—in other words, while he was alive, then to' Caroline Smith and others, subject to the same trust But Ella has not died without issue subject to the trust, nor can she, seeing that the trust no longer exists; so that the distribution of this fourteenth among the other three is impossible of accomplishment. It was given to Ella absolutely if she survived her father, the cestui que trust, but, in case she died without issue during his lifetime, it should go to the others at his death. But he is dead. The trust is ended. Ella survives, and she takes, the share absolutely. Such is in accordance with the plain intention of the testatrix. The decree will direct that the share be paid to her guardian on his filing the usual bond.